Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Status of claims
The amendment filed on 08/05/2021 is acknowledged. Claims 5 and 9 have been canceled, claims 13-19 have been withdrawn, and new claim 20 has been added. Claims 1-4, 6-8, 10-12, and 20 are under examination in the instant office action. 

Rejections withdrawn


Rejections maintained
The following rejection of the claims are maintained for reasons of record and the following. In addition, new claim is hereby included in the rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10-12, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (KR 20110099370) as evidenced by Coppens et al. (US 5,213,920) in view of Farer et al. (US 5,246,780).
Lee teaches starch coated with 1 to 15% by weight of metal soap including zinc stearate and exemplified in example 11 15% zinc stearate as a metal soap coating starch with same condition as examples 1-8 which have corn starch as the starch; wherein the coated starch is used in cosmetics (entire reference, especially abstract, claims 1-2, and paragraph 14 and 15, and example 11). Zinc stearate coated starch is the same as the claimed and thus is a composite according to the instant specification (paragraph 33).
According to the instant specification metal soap coated starch has higher flowability and improved spreadability (paragraph 35-38) which is the results of the according to Coppens et al. metal soap such as zinc stearate improves the flowability, i.e., friction, of particles (column 11, line 3-7 and line 31-41). Since the starch particles taught by Lee are the same as the claimed, the starch particles taught by Lee would necessarily have the same friction coefficient and flowability effect.
Lee does not specify: i) the particle size of corn starch in claims 4 and 10; ii) the coverage of coating on corn starch in claim 6; and iii) the specific surface area (SSA) of the coated corn starch in claims 1 and 8.
The these deficiencies are cured by Farer et al. who teach corn starch with 20 μm size being coated to be used in cosmetic compositions (entire reference, especially abstract and table 1).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lee and Farer et al. to specify the particle size of corn starch taught by Lee being 15 μm. Corn starch having an average particle size of 15 μm was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
With the corn starch having the same size as claimed, the coating material and the weight percentage of the coating material being the same as claimed, and the method of coating corn starch being the same as disclosed in the instant specification (mixing starch with metal soap with 5000 rpm mixer for 20 minutes disclosed by Lee in paragraph 25 vs 3000-7000 rpm mixer for 1-60 minutes of instant specification paragraph 64), the coverage of coating on corn starch and the specific surface area of the coated corn starch would be the same or at least similar as claimed.

Response to Applicants’ arguments:
Applicants’ arguments based on the affidavit are addressed in the Response to applicants’ 37 CFR 1.132 declaration below. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

  Response to applicants’ 37 CFR 1.132 declaration:
The affidavit under 37 CFR 1.132 filed 08/05/2021 is insufficient to overcome the rejection of pending claims as set forth in the last Office action because: 
applicants alleged that the metal soap coated starch particle in example 11 (15% zinc stearate coating Y-3P starch) taught by Lee having a SSA of 2.49 m2/g while the example 1 (5% zinc stearate coating Y-3P starch) in the instant specification has a SSA of 0.814 m2/g (table 3-2) and the difference in SSA results in a better sensation of use (3.8 of example 11 of Lee vs. 4.5 of example 1 of instant specification). 
However, first of all, example 1 in the instant specification contains 5% zinc stearate while example 3 in the instant specification contains 15% by weight of zinc stearate with the exact same preparation parameters (3,960 rmp rotation for 10 Thus the experiment is not a true side-by-side closest to prior art. Please refer to MPEP 716.02(b).III: evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.
Secondly, the difference in the sensation of use between example 11 of Lee and example 1 of instant specification (3.8 vs. 4.5) is not significant. According to MPEP 716.02: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.
In the instant case, the weight percentage of zinc stearate used in the example 11 of Lee is three times of that in the example 1 of instant specification which is significant while the method of preparation of example 11 of Lee falls within the preparation of the instant application as disclosed in the instant specification: mixing 
Comparing the SSA of example 1 and example 12 in the instant specification, example 12 with lower zinc stearate weight percentage (3% zinc stearate) than example 1 (5% zinc stearate) and also example 12 has lower SSA (0.635 m2/g) than example 1 (0.814 m2/g) which demonstrates a trend of a lower weight percentage of zinc stearate resulting in a lower SSA. Since the weight percentage of zinc stearate in the example 1 of instant specification is much lower than (1/3 of) that of the example 11 of Lee, it would be reasonable to expect the SSA of the zinc stearate coated starch particles in the example 1 of instant specification (0.814 m2/g) being much lower than the SSA of the zinc stearate coated starch particles in example 11 of Lee (2.49 m2/g), i.e., no unexpected results.
Thus the examiner is not able to draw a conclusion of the difference in SSA between example 11 of Lee and example 1 of instant specification is the result of a specific preparation parameters of example 11 of Lee and example 1 of instant specification (5000 rmp for 20 minutes vs. 3,960 rmp for 10 minutes), rather as a results of the significant difference in the weight percentage of zinc stearate (5% vs 15%).
Furthermore according to the instant specification a SSA of 0.55-10.00 m2/g, which includes the measured SSA of example 11 of Lee (2.49 m2/g), is suitable (paragraph 52); thus the criticality of ≤2.0 m2/g over 2.49 m2/g is not established.
objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.
Based on the reasoning discussed above, the results from the experiment are not convincing.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612